Title: From George Washington to John Stanwix, 30 July 1757
From: Washington, George
To: Stanwix, John



Colonel StanwixDr Sir,
[Fort Loudoun] July 30th 1757.

My former letters wou’d inform you how little share I had in confining the Indians in the public Jail at this place.
Mr Atkin, in His Majesty’s name, applied to me, as commanding Officer, for aid to secure these people; which I thereupon did: but not without first representing the consequences that might, and in some measure, really did happen. This step was no sooner taken, than the Cherokees in town, about 22 in number, despatched a runner to inform their people, that the English had fallen upon their Brethren; and desired that they (the Cherokees) wou’d stand upon their defence. Another runner, you are sensible, came to Carlyle to inform the warriors there of it; who returned fully resolved to rescue the prisoners, or die in the attempt. The former they did, and were so enraged with Mr Atkin that they wou’d hold no conference with him the next day, when he sent to desire it, ’till they had first been with me for information. I took great pains to convince them that it was a mistake, and happily succeeded; they readily agreed to send an Indian with an Express which I might procure, to their nation, to prevent a massacre of all the Traders and white people there; which they looked upon as inevitable, except timely measures were taken to prevent it.
Out of the great number of Draughts that have deserted from us, we have been able to apprehend 22; two of whom were hanged on thursday last. The 8 companies now remaining in virginia are completed to about 80, rank & file, 4 Commanding officers, 4 Sergeants, and 2 Drummers; and are all marched to the several posts assigned them.
The commission which I have received from Governor Dinwiddie, to hold General courts martial is very long, and rather a repetition of the act. I shou’d be obliged, wou’d you let me know whether this be right or not. I took the liberty in a letter of the  to ask leave to be absent about 12 or 14 days, if circumstances

in this quarter wou’d permit: but having heard nothing from you since, I am inclined to address you again on that head; because as the 1st of August is the time appointed for the meeting of the Executors (of which I am one) of an Estate that I am much interested in a dividend of; and have suffered much already by the unsettled state it has remained in. This Estate does not lie more than a days journey from this place; so that I could return very quickly, if occasion required it. I am, with very great Esteem, Your most obt hble Servant,

G:W.


P.S. Since writing the above, I have received the enclosed from Captn McKenzie. Captn Waggener just before with upwards of 100 men, had marched to the place he speaks of, to strengthen the Garrisons on the Branch. I have sent him orders to select a good company (if the enemy still remain there) and use his best endeavours to fall in with their encampment; and I am certain he will neglect no means to accomplish it. I have also advice from the southern frontiers of augusta county, that the Indians have appeared and done some mischief. Major Lewis, with a Detachment of 250 men (including a company of 50, already in those parts) marched to occupy Vauses and Dickensons forts; and to repel the enemy if they still continued to commit depredations.


G:W.
